EXHIBIT 10.4

THIRD AMENDMENT TO

STOCK PURCHASE AGREEMENT

     THIRD AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Third Amendment”) dated
as of September 5, 2007, by and among INCENTRA SOLUTIONS, INC., a Nevada
corporation (“Purchaser”) and THOMAS G. KUNIGONIS, JR., ("Shareholder").

RECITALS

     Purchaser and Shareholder are parties to that certain Stock Purchase
Agreement dated August 31, 2007 (the “Purchase Agreement”), that First Amendment
to Stock Purchase Agreement dated as of August 31, 2007, and that Second
Amendment to Stock Purchase Agreement dated as of September 5, 2007. Capitalized
terms not defined herein shall have the meaning set forth in the Purchase
Agreement.

     WHEREAS, the parties desire to further amend the Purchase Agreement on the
terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound do hereby agree
as follows:

     1. Shareholder Withdrawal of Company Cash. Shareholder hereby represents
and warrants that, notwithstanding the provisions of Section 1.2(e) of the
Purchase Agreement that Shareholder shall, immediately prior to the Closing
Date, cause the Company to pay out to Shareholder such amount of the Company’s
cash on hand which would have leave Net Working Capital of not less than One
Million Dollars ($1,000,000.00) in Company, Shareholder has not as of the date
hereof withdrawn all of such cash he is entitled to withdraw. Purchaser hereby
agrees that, based on and in reliance upon such representation and warranty of
Shareholder, upon agreement between Purchaser and Shareholder as to the amount
of Company cash which may be withdrawn which would have left Net Working Capital
of not less than One Million Dollars ($1,000,000.00) in Company as of August 31,
2007, Purchaser shall promptly cause to be distributed to Shareholder that
amount of cash from Company.

     2. Scope of Amendment. Any provision of the Purchase Agreement inconsistent
with the terms of this Third Amendment is hereby amended. Except as amended
hereby, the Purchase Agreement, as previously amended, remains unamended and in
full force and effect.

[Signature Page Follows]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, Purchaser and Shareholder have caused this Agreement to
be signed as of the date first written above.

  INCENTRA SOLUTIONS, INC.         By:     Name: Thomas P. Sweeney III
Title: Chief Executive Officer                           SHAREHOLDER            
        Thomas G. Kunigonis, Jr.


--------------------------------------------------------------------------------